The Disciplinary Review Board having filed with the Court its decision in DRB 18-125, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that William L. Huneke of Forked River, who was admitted to the bar of this State in 1979, should be censured for violating RPC 1.15(a) (commingling and failure to safeguard client *347funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should provide the Office of Attorney Ethics with monthly reconciliations of his attorney accounts for a period of two years and until the further Order of the Court;
**433And good cause appearing;
It is ORDERED that William L. Huneke is hereby censured; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.